Order entered January 24, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-01088-CR
                                        No. 05-20-00031-CR

                          POLYCARP OIGO ONCHOKE, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                     Trial Court Cause Nos. F19-00423-X & F19-00422-X

                                            ORDER
       We REINSTATE appellate cause number 05-19-01088-CR which was abated because

appellant’s brief had not been filed.

       During the abatement, appellant’s pro se notice of appeal in cause number F19-00422-X

was filed. Because the notice of appeal was filed in the trial court on August 27, 2019, twelve

days after the trial court’s judgment, the notice of appeal is timely filed despite the five-month

delay in the notice being filed with this Court. See TEX. R. APP. P. 25.2(c)(1), 26.2(a). The

appeal was assigned appellate cause number 05-20-00031-CR but is a companion case to

appellate number 05-19-01088-CR. The clerk’s record in 05-20-00031-CR has been filed. The

reporter’s record filed in 05-19-01088-CR bears trial cause numbers F19-00423-X and F19-
00422-X. In addition, court reporter Cherie Williams notified the Court by letter dated January

14, 2020 that the reporter’s record filed on October 15, 2019 in 05-19-01088-CR is also the

reporter’s record for 05-20-00031-CR. We DIRECT the Clerk to reflect that the reporter’s

record in 05-20-00031-CR was filed on October 15, 2019.

       Because 05-20-00031-CR is a companion case to 05-19-01088-CR, we DIRECT the

Clerk to list J. Daniel Oliphant as appointed counsel of record in 05-20-00031-CR. All future

notices regarding these appeals shall bear both numbers.

       On January 21, 2020, a supplemental clerk’s record was filed in 05-19-01088-CR

containing the trial court’s findings and recommendations. We ADOPT the trial court’s

December 18, 2019 findings that (1) appellant wishes to prosecute this appeal; (2) appellant is

indigent and is represented by appointed counsel J. Daniel Oliphant, and (3) counsel has not

abandoned the appeal but needs additional time to file the brief due to his heavy trial docket

workload.

       We ORDER the brief is these appeals be filed on or before February 28, 2020.

       We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,

Presiding Judge, Criminal District Court No. 6; to J. Daniel Oliphant; and to the Dallas County

District Attorney’s Office, Appellate Division.




                                                    /s/    LANA MYERS
                                                           JUSTICE